ON MOTION FOE EEHEAEING.
Per Curiam.
Motion for rehearing is made upon the ground that the court overlooked the fact that the value of the property sold was agreed to be $12,500 by stipulation of the parties at the trial, and that, therefore, the issue of value was eliminated from the case. But a re-examination of the record upon this point confirms us in our opinion that the question of value ought to be retried.
Plaintiff’s complaint avers that when plaintiffs took possession of the property described in the chattel mortgage, its value was $12,500. The defendants by answer denied this averment, or that the property was of any greater value than $6,000. The same denial was made to intervenors’ allegations of value. This was the condition of the pleadings as to the issue of value upon the day of the trial. Upon that date defendants filed an amended answer to the plaintiff’s complaint. In this answer the defendants elaborately set forth the mortgage to themselves, and their contention that the plaintiff ought not to be permitted to assert any claim against defendants on account of their attachment of the goods, or to receive any moneys ‘ ‘ of the value of said goods as found to be at the time of the taking until there shall have first been deducted and awarded to defendants other. than the sheriff, the sum of $3,100 so deposited by them and received by the plaintiff, ’ ’ etc. This pleading of the defendants amounted to a contention for the very rights which this court in the opinion preserved to them, and we think the language used demon*590strates that defendants insisted on an issue of the value. The plaintiff moved the court to strike out all such contentions of defendants, because they were sham and immaterial and constituted no defense. The court sustained this motion. Just when the order in relation to this motion was made does not clearly appear. It appears, too, that at the trial, on motion of intervenors, the court struck out substantially the same matter pleaded by the defendants in answer to the complaints in intervention. The admission of counsel, made prior to the trial, that no proof need be offered to sustain the allegation of that paragraph of the complaint to the effect that the value of the property was $12,500, and that at the time of the trial the allegation of value was true seems to have been made for the purposes of the trial as the court viewed the issues to be tried.
Under the view we took of the case, the matter contained in paragraph B, which was stricken out, constituted proper defenses. The defendants could never have meant to surrender the issue of value so long as their defenses stood raising that issue. But when the court struck out the paragraphs pertaining to the value of the property, it would seem that proof upon that issue then became immaterial because of the ruling of the court. Upon the argument of the case in this court, we were advised by the counsel that the district court was of the opinion that defendants and intervenors never had possession of the property, and that, therefore, they had no rights. If such were the views of the district court at the time of the trial, plainly the defendants could not rely upon the issue of value : therefore proof upon that issue may have been dispensed with by an admission that, because of the ruling of the court, for the purposes of that trial the value might be taken as greater than the pleadings themselves had confessed it to be. It is difficult for us to believe from all the pleadings filed and proceedings had and from their brief filed herein that the learned counsel for the defendants intentionally abandoned the issue of value, and thus practically abandoned their pleaded case; for, if their defense of value could prevail, its advantage *591to them would be to show a value lower than the amount of the claims of the plaintiff and intervenors.
The record is not as clear as it should be as to how the stipulation came to be made, but, inasmuch as the issue of value has become so very important under our opinion, and was so immaterial in the lower court, we do not feel justified in holding that any ambiguities in the record should deny to the defendants the opportunity to retry the issue, especially when defendants contend they did not waive the issue at all.

Rehearing denied. .